       Case 2:20-cv-00865-JAM-EFB Document 5 Filed 05/21/20 Page 1 of 3




Stewart M. Tabak, SBN 88780
TABAK LAW FIRM
A Professional Law Corporation
250 Dorris Place
Stockton, CA 95204
Telephone: (209) 460-0982
Facsimile: (209) 939-0982

Attorney for Plaintiff Jesus Carrillo




 JESUS CARRILLO, an elder,                            Case no. 2:20-CV-00865-JAM-EFB

                Plaintiff,
                                                      STIPULATION OF DISMISSAL AND
 v.                                                   ORDER OF DISMISSAL
                                                      [FRCP 41(a)]
 TENET HEALTHCARE
 CORPORATION, DOCTORS HOSPITAL
 OF MANTECA, INC.,                                    Judge: John A. Mendez

                Defendant
                                             /

       Plaintiff JESUS CARRILLO and defendants TENET HEALTHCARE CORPORATION,

DOCTORS HOSPITAL OF MANTECA, INC. hereby stipulate under Federal Rules of Civil

Procedure 41(a)(1)(ii) that this action be dismissed without prejudice as to all claims, causes of

action, and parties, with each party bearing that party’s own attorney’s fees and costs.



Dated: May 20, 2020                                          /s/____________________________
                                                             STEWART M. TABAK
                                                             Attorney for plaintiff Jesus Carrillo
      Case 2:20-cv-00865-JAM-EFB Document 5 Filed 05/21/20 Page 2 of 3




Dated: May 20, 2020                           /s/ _________________________
                                              DANIELA STOUTENBURG
                                              Attorney for defendants TENET
                                              HEALTHCARE CORPORATION,
                                              DOCTORS HOSPITAL OF
                                              MANTECA, INC.
       Case 2:20-cv-00865-JAM-EFB Document 5 Filed 05/21/20 Page 3 of 3




                                     ORDER OF DISMISSAL

       Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure

41(a)(1)(ii), it is hereby ordered that this action be, and hereby is, dismissed without prejudice as

to all claims, causes of action, and parties, with each party bearing that own party’s attorney’s

fees and costs. The Clerk is directed to close the file.



Dated: May 20, 2020                                    /s/ John A. Mendez____________
                                                       HON. JOHN A. MENDEZ
                                                       United States District Court Judge
